PER CURIAM.
By this petition for writ of certiorari we quash a post-trial order permitting inter*886view of jurors ostensibly because the jury discriminated against the plaintiffs because of their foreign citizenship. We hold that any such discrimination is inherent in the verdict. We are therefore controlled by the principles and holding announced in Maler v. Baptist Hospital of Miami, Inc., (Fla. 3d DCA 1989), Case No. 89-756, 3rd DCA opinion released December 26, 1989. Therefore the order under review was a departure from the essential requirements of the law; the alleged misconduct not being extrinsic to the verdict. The trial court’s order directing post trial interview of the jurors, be and the same is hereby quashed.